Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/19/2018 and 5/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Shi was disclosed in the IDS’s filed. 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 5/26/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “coupled to the basement housing via respective living hinges”. However, Claim 1 only recites a living hinge, therefore, the office is unclear if claim 4 opposing flange is disposed on a single living hinge or a separate second living hinge. The office will interpret the opposing flange to be coupled to a single living hinge. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shi (CN 205775362 U). 
In regards to Claim 1, Shi discloses a laundry appliance (paragraph [0003], background technology, which discloses a washing machine) comprising: a basement housing (Fig.1, #1) comprising a capacitor receiver (Fig.1-2, #12 in conjunction with #14); a capacitor (Fig.1-2, #4) that is disposed within the capacitor receiver to define a secured position (Fig.1, #4 is in a secured position); wherein the capacitor receiver includes at least one retaining flange (Fig.2, #12 includes at least one retaining flange) that is coupled to the basement housing via a living hinge (Fig.2, #12 is a one piece cast, such that the bottom of said flange is flexible to act as a living hinge); the at least one retaining flange is outwardly biased away from a body of the capacitor when the capacitor is placed in an inserted position (Fig.1, the office notes that when the stud of the capacitor is inserted between the flanges on receiver #12, said flanges bias outwards away from the capacitor body); and the at least one retaining flange includes a thread-engaging surface (Fig.1-2, #12 has a tread engaging surface which engages with thread #410) that operates to the secured position upon rotation of the capacitor in the inserted position (Fig.1).
In regards to Claim 2, Shi discloses the laundry appliance of claim 1, wherein the capacitor receiver is integrally formed within the basement housing (Fig.1-2, #12 is integrally formed with the basement housing #1). 
In regards to Claim 3, Shi discloses the laundry appliance of claim 1, wherein the capacitor includes a threaded stud (Fig.1-2, #410) that linearly and rotationally engages the capacitor receiver to define the secured position (Fig.1, #4 linearly and rotation engages with receiver #12 via a fastener), wherein the secured position is further defined by the at least one retaining flange engaging the body of the capacitor (Fig.1, #12 includes a flange which has a surface which engages the body of the capacitor).
In regards to Claim 4, Shi discloses the laundry appliance of claim 1, wherein the at least one retaining flange includes opposing retaining flanges that are each integrally coupled to the basement housing via respective living hinges (Fig.2, #12 includes a first and a second (opposing) flanges connected to the living hinge).
In regards to Claim 6, Shi discloses the laundry appliance of claim 1, Wherein the thread-engaging surface of the at least one retaining flange includes an outer thread member (Annotated Fig.2 discloses at least one retaining flange including an outer thread member).
Annotated Figure 2 of Shi:

    PNG
    media_image1.png
    402
    314
    media_image1.png
    Greyscale

In regards to Claim 7, Shi discloses the laundry appliance of claim 6, wherein the outer thread member is positioned at an end of the at least one retaining flange (Shi, Annotated Fig.2 above discloses the outer thread member positioned at the end of the at least one retaining flange). 
In regards to Claim 8, Shi discloses the laundry appliance of claim 1, wherein the capacitor receiver includes a plurality of surfaces that are substantially perpendicular to a top surface of the basement housing (See Figure 2, #14 includes a plurality of surfaces which are perpendicular to a top surface of the base housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 205775362 U) in view of Johnson (U.S 5,526,657).
In regards to Claim 5, Shi discloses the laundry appliance of claim 1.
Shi does indicate that the entire basement housing is made of a single piece of material (See figures 1-2). 
Shi fails to explicitly disclose: Wherein the basement housing is an injection molded member, and wherein the capacitor receiver is integrally formed as part of the injection molded member.
However, Johnson discloses: Wherein the basement housing (Fig.3, #24, which is consider the basement housing) is an injection molded member (Column 5, lines 15-17, discloses #24 as being formed via injection molded plastic), and wherein the capacitor receiver (Fig.12, #264 is a wall including a received for an electronic device) is integrally formed as part of the injection molded member (Fig.12, #264 is part of the cabinet housing #24, as such the office notes that with the combination of Shi in view of Johnson, the laundry appliance including a basement housing having a capacitor receiver (as taught by Shi) would be modified to be constructed via an injection molding (as taught by Johnson) to easily assembly said laundry appliance). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the laundry appliance including a basement housing having a capacitor receiver (as taught by Shi) to be constructed via an injection molding (as taught by Johnson) to easily assembly said laundry appliance. By constructing using molded plastic would reduce the weight considerably and save on costs (Column 5, lines 16-17). 






Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 9, no prior art fairly suggests or discloses “wherein the plurality of surfaces of the capacitor receiver are free of internal recesses, and wherein a mold for forming the basement housing is a two-piece mold that is free of lifters.
In regards to Claim 10, no prior art fairly suggests or discloses “wherein the capacitor receiver includes at least one supplemental surface that is adjacent to the at least one retaining flange, and wherein the secured position of the capacitor is further defined by threads of the threaded stud being partially embedded within the at least one supplemental surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (U.S Patent 9,564,269) – Discloses a fast mounting capacitor which is mounted via stud to an aperture located on a printed circuit board. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835